Stephens, J.
1. A petition in a suit in trover brought to and returnable to a monthly session of the city court of Dublin, 'which alleges the value of the property sued for as being $90, and that “the yearly value of said property is $10 per annum,” but which alleges no claim for hire for any period of time, and the period of time for which hire could be claimed does not appear, although it may allege a suit in the amount of $100, it does not affirmatively allege a suit in an amount exceeding $100; and where the city court of Dublin, at its monthly sessions, has no jurisdiction of eases which are returnable thereto and which involve more than $100 (Ga. L. 1900, p. 117, § 17), the petition is not subject to demurrer on the ground that “the petition shows on its face that the amount involved exceeds the jurisdiction of the monthly term of the city court of Dublin.”
2. Whether the averments in the affidavit to obtain bail could be considered in determining whether the amount sued for was within the jurisdiction of the court, the demurrer was based solely on the ground that it appeared from the face of the petition that the amount sued for was beyond the jurisdiction of the court. It would seem, however, that the jurisdiction of the court, in a suit in trover, is determinable by the allegations in the petition and not by any averment in the affidavit for bail. Singer Manufacturing Co. v. Martin, 75 Ga. 570.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.